DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

With respect to the rejections under 35 U.S.C. § 101, Examiner agrees with Applicant’s position regarding step 2A, prong two of the analysis, specifically, that the judicial exception is integrated into the practical application of “specifically preventing the incrementing and decrementing of registers on the first computing device except under certain specified conditions as described in the claims in order to facilitate payments based on HTTP requests” (see Remarks filed 07/13/2021, page 15).
With respect to the rejections under 35 U.S.C. § 112(a) and (b), upon further consideration Examiner finds Applicant’s arguments persuasive in view of the claim amendments. Therefore, the rejections were withdrawn.


Examiner’s Amendments
This application is in condition for allowance except for the presence of claims directed to a subcombination non-elected without traverse.  Accordingly, claims 13-20 have been cancelled.


Reasons for Allowance

The claimed invention was not reasonably found in the prior art. User-to-user transfer of funds, such as remittance services is old and well known as evidenced by numerous prior art cited in the record including US Patents US 6,658,568 B1 and US 5557518 A; US Patent Publications US 2003/0208440 A1, US 2010/0287100 A1, US 2017/0132614 A1 and US 2011/0276473 A1; and NPLs Mampaey 2011, Stellar.org (NPL) and Tewari et al. (2003); HTTP requests, such as content micropayment requests is old and well known as evidenced by numerous prior art cited in the record including US Patents US 5,892,900 and US 7,660,981 B1; US Patent Publications US 2009/0138398 A1, US 2012/0209762 A1, US 2002/0073043 A1 and US 2017/0353745 A1; and NPL Catalano et al. (2004); Digital signature verification, such as verifying a message signed with the cryptographic private key using a cryptographic public key is old and well known as evidenced by numerous prior art cited in the record including US Patent US 5,892,900; and US Patent Publications US 2015/0295720 A1, US 2016/0234026 A1, US 2016/0321751 A1 and US 2016/0342976 A1; 
Examiner agrees with Applicant’s position that “the message that fulfills the hold serves the purpose of ensuring that no incrementing or decrementing of the registers on the first computing device occurs until there is confirmation that the appropriate incrementing and decrementing of registers on the second computing device has already occurred. The hold, and the explicit condition on the hold of the receipt of the message, also ensure that the incrementing and decrementing of the registers on the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                               
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685